 BOSTON GAS COMPANY369Boston Gas CompanyandUtilityWorkers Union of America,AFL-CIO,Petitioner.Case No. 1-RC-5691.October 12, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before ErnestModern, a hearing officer of the National Labor Relations Board.The rulings of the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Jenkins, Fanning, andKimball].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.Local Union No. 12003 and Local Union No. 12118, District 50,United Mine Workers of America, Intervenors, contend that the pe-tition filed herein on July 9, 1959, is untimely and that the existingagreement effective from October 16, 1958, to October 15, 1960, is abar to this proceeding.The Petitioner,inter alia,asserts that thecontractis renderedno bar because of the existence therein of an un-lawful checkoff provision.The Employer, in agreement with theIntervenors, contends that the contractis a bar.The checkoff provisionreads inpertinent part as follows :... Said assignment shall not be irrevocable for a period ofmore than one (1) year, or beyond the termination date of thisAgreement, or any successor Agreement, whichever occurs sooner,and shall automatically renew itself for successive years or ap-plicable contract periods thereafter whichever is the lesser,untilthe employee who has executed the assignmentgives writtennotice-to theCOMPANYand to theUNION,at least sixty (60)days and not more than seventy (70) days before any periodicrenewal date, of his desire to revoke the same. (Emphasissupplied.)Section 302(c) (4) of the Act permits the checkoff of union duesprovided the employer has received written authorization from theemployee which is not irrevocable for a period of more than 1 yearor beyond the termination date of the applicable collective -. gree-ment, whicheveroccurs sooner.InKeystone Coat, Apron & TowelSupply Company, et al.,121 NLRB 880, 885, the Board held thathenceforth contracts wouldnot serve as a bar to anelection if they129 NLRB No. 46.586439-61-vol. 129-25 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontain checkoff clauses that do not on their face conform to Section302 of the Act. The Petitioner, relying upon this principle, contendsthat as the checkoff clause herein requires notice to both the Em-ployer and the Union to effectuate revocation, the clause exceeds per-missible limits, thereby removing the contract as a bar.We find meritin this contention.InFelter v. Southern Pacific Co.,359 U.S. 326, the Supreme Courthad before it an issue as to the validity of a checkoff clause which re-quired that employees submit a revocation of checkoff authorizationon forms that could only be secured from the union.Although thatcase involved an interpretation and application of Section 2 Eleventh(b) of the Railway Labor Act,' the Court related that statute's pro-vision governing checkoff to the provisions of Section 302(c) (4) ofthe 1947 Labor-Management Relations Act.The Court specificallynoted that the reservations to the individual employee of the option ofdetermining for himself whether to be bound by the checkoff agree-ment negotiated by his employer and bargaining representative con-tained in the two Acts, were similar in substance and were adoptedfor the same purpose.With respect to the Railway Labor Act pro-vision, the Courtheld that :... Congress consciously and deliberately chose to deny carriersand labor organizations authority to reach terms which wouldrestrict the employee's complete freedom to revoke an assign-ment by a writing directed to the employer after one year. Con-gresswas specifically concerned with keeping these areas ofindividual choice off the bargaining table. It is plainly our dutyto effectuate this obvious intention of Congress, and we musttherefore be careful not to allow the employee's freedom of de-cision to be eroded in the name of procedure, or otherwise ... .The question is not whether these restrictions might abstractly becalled "reasonable" or not.In view of the foregoing and notwithstanding that the provisionsrelating to checkoff agreements in the Labor Management RelationsAct are stated as an exception to the restrictions the Act places on theright of a bargaining representative to receive money or other thingsof value from an employer, rather than as an expressed limitation onbargaining subject matter as in the Railway Labor Act, we believe theCourt's holding inFelteris applicable and controlling to the situationpresented here.The Employer and Intervenors contend that the conditions imposedby the instant contract upon an employee's revocation of a checkoffauthorization are reasonable ones and businesslike in character.Butas the Court cautioned, it is not enough that the conditions "mightx 45 U S.C. Section 152 Eleventh (b). BOSTON GAS COMPANY371abstractly be called `reasonable' or not."Nor is it sufficient that theconditions might be deemed necessary in the interests of orderly pro-cedure, or that they conform to good business practices.The questionis simply whether the condition finds root in the statutory provisionsdealing with checkoff provisions.Here the parties have required thatemployees desiring to revoke their dues authorizations do so by sendingtheir revocation notices to both the Employer and the Union.This,we find, goes beyond the plain intendment of the Act. For, althoughthe Act is silent as to whom notice of revocation must be furnished,we cannot construe it other than as requiring notice only to the Em-ployer, the party to whom the initial written assignment must begiven.It is plain that conditioning effectiveness of an employee'sdues revocation upon notice to the Union as well as the Employer, asthe parties have done here, effectively precludes an employee fromrevoking his dues assignment simply by giving notice to the Employer.The provision would thus require the Employer to treat as a nullity adues revocation notice meeting statutory requirements.This we findimposes a condition over and above what we can perceive fairly to bethose of the Act-which are here, as in the Railway Labor Act, simplythat there be a writing attributable to the employee and fairly ex-pressing a revocation of his assignment, furnished his employer.Accordingly, we reject the parties' contrary contentions, and we findthat the checkoff provisions of their contract do not on their faceconform to the provisions of Section 302 of the Act. In these circum-stances, and in accordance with ourKeystonedecision, we find thatpresence of such provisions precludes their contract from serving asa bar to an election of representatives at this time.The Employer and the Union also urge that the Board should applythe rule ofWm. Wolf Bakery, Inc.,122 NLRB 630, and approve theinstant checkoff clause for contract-bar purposes, because the Depart-ment of Justice has approved a checkoff clause providing for noticeboth to the Employer and the Union.2We do not agree thatWm.Wolfis applicable to the facts in the instant case.The Wm.Wolfcase involved a determination of the validity of a contract providingfor checkoff of initiation fees and assessments for employees whovoluntarily signed such an authorization.The instant case involvesa limitation and infringement of the employees' revocation rights byoperation of a contract provision over which the employees have nocontrol.In view of the limitations imposed by the contract upon the rightof employees to revoke their assignments, we find that the existingagreement does not constitute a bar.'2 Department of Justice Memorandum, dated May 13, 1948, 22 LRRM 46.We notethat both this memorandum and the Board's Order in Wm. Wolf (December 19, 1958)antedated the Supreme Court's decision in theFeltercase(April 27, 1959).a SeeKeystoneCoat, Apron &Towel Supply Company, Inc.,supra. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that a question affecting commerce exists con-cerning the representation of the employees of the Employer withinthe meaning of Sections 9(c) (1) and 2(6) and (7) of the Act.4.We find, in accord with the stipulation of the parties, that thefollowing employees constitute a unit appropriate for the purposes ofcollective bargaining:All employees of the Employer excluding executives, secretaries toexecutives, superintendents, confidential clerks, salesmen, professionalemployees, guards, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Commercial and IndustrialLifeInsurance CompanyandSta-tionary EngineersLocalUnion No. 707, International UnionofOperating Engineers,AFL-CIO.CaseNo. 23-CA-1001.October 12, 1960DECISION AND ORDEROn May 31, 1960, Trial Examiner Thomas N. Kessel issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the Respondent filed exceptionsto the Intermediate Report.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report,2 the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Commercial andIndustrial Life Insurance Company, its officers, agents, successors, andassigns, shall :Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Leedom andMembers Rodgers and Fanning].2We correct a typographical error in the Intermediate ReportThe date at the endof the last paragraph of III.Unfair Labor Practices is corrected to read, "February 10,1960 "129 NLRB No. 44.